Citation Nr: 1120697	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for right side radiculopathy.

6.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  The Veteran also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in June 2007, and a substantive appeal was received in July 2007.

Although the Veteran requested a Board hearing in July 2007, he failed to report for his scheduled December 2007 hearing.  The Board notes that notice of the Board hearing was sent to an incorrect address; however, the Veteran and his representative clarified in April 2011 that a Board hearing was no longer desired.

In April 2011, the Veteran and his representative submitted additional evidence and waived any right to initial RO consideration of the evidence.

The issues of entitlement to service connection for low back disability, right ear hearing loss, right side radiculopathy, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for low back disability was denied by rating decision in February 1983; the Veteran did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's February 1983 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for low back disability.

3.  There is no competent evidence of a current left ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The February 1983 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's February 1983 rating decision, and the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's claimed left ear hearing loss disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2005.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection for left ear hearing loss disability, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, given that the Board finds that the evidence is sufficient to reopen the claim of entitlement to service connection for low back disability, the Board finds that any questions as to whether the Veteran has been provided appropriate notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), are rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and a private treatment record are on file.

The Veteran was afforded a VA examination for his claimed hearing loss disability in October 2005 and for his claimed low back disability in January 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue of entitlement to service connection for left ear hearing loss disability.  Thus, the Board finds that further examination is not necessary with regard to this issue.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for left ear hearing loss and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence - Low Back Disability

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO initially denied the Veteran's claim of service connection for low back disability by a decision on February 17, 1983.  The decision stated that the Veteran failed to report for his scheduled VA examination, and that his claim would be reconsidered when an examination is completed.  Also, the decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the February 1983 rating decision.  Therefore, the February 1983 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted since the RO's February 1983 decision.  The record shows that the Veteran was afforded a VA examination in January 2006, and he submitted private treatment records, as well as a private medical opinion from February 2011.  

Since the basis for the February 1983 denial was that the Veteran failed to report for his scheduled VA examination, this evidence constitutes new and material evidence to reopen the low back disability claim as he reported for his January 2006 VA examination, and he has a current diagnosis of low back disability.  Furthermore, the February 2011 private medical opinion offers a positive nexus opinion.  Therefore, the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

Service Connection - Left Ear Hearing Loss

The Veteran is seeking entitlement to service connection for left ear hearing loss disability, which he contends resulted from noise exposure incurred during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA purposes is defined as auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the Veteran's August 1979 examination for enlistment for active duty service, the Veteran reported that he currently had or had previously experienced hearing loss.  At this time, the Veteran's ears were clinically evaluated as normal.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
5
5

Service medical records document that the Veteran was afforded numerous audiological evaluations during his active duty service.  An audiological evaluation in September 1980 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
10
5

An audiological evaluation in February 1981 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
25
20

An audiological evaluation in June 1981 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
20

An audiological evaluation in July 1982 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
35

In connection with his discharge from active duty service, the Veteran was afforded an audiological evaluation in September 1982, which showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
25
10

Medical records document that the Veteran was also afforded numerous audiological evaluations during his reserve service.  An audiological evaluation in August 1983 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
5

An audiological evaluation in April 1984 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
10
5

An audiological evaluation in June 1985 showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
10

In support of his claim, the Veteran submitted a private audiogram report from December 1995.  The audiogram showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
0

In October 2005, the Veteran was afforded a VA audiology examination.  
The examiner noted that the Veteran's claims file was reviewed.  During the examination, the Veteran reported that his military occupational specialty during active duty service was as an engineering electrician, and that he was assigned to an area where very large generators were constantly running, which produced excessive noise exposure.  The Veteran reported occasional civilian noise exposure in his work as an automotive plant maintenance electrician, as well as occasional recreational noise exposure from hunting, tool use, and chain saw use.  The Veteran reported that he had never been able to hear from his right ear, but he was uncertain as to whether it was congenital or acquired during his childhood.  The Veteran reported that his chief complaint related to his hearing difficulty was understanding speech in some listening situations.  On examination, the Veteran's word recognition score using the Maryland CNC Test was 100 percent for the left ear.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
15

The examiner concluded that the Veteran had clinically normal hearing acuity for the left ear.  The examiner opined that the Veteran suffered no left ear hearing loss while in active duty service, given that the Veteran had normal left ear hearing during the current examination and at discharge. 

As already noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that the Veteran contends that he has left ear hearing loss difficulty.  While the Veteran is competent to report subjective difficulty hearing, as that is experienced and observable through his five senses, he is not competent to report that he meets the statutory definition of hearing loss disability, as such would require specialized knowledge, training, and testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, to the extent his statements are competent evidence of hearing loss, they are far outweighed by the multiple objective testing of record showing normal hearing for VA purposes.

The totality of the evidence of record establishes that there is no chronic left ear hearing loss disability.  While service records do show a transient hearing loss meeting the VA definition of disability on one occasion in July 1982, subsequent in-service and post-service treatment records found that hearing at all relevant puretone threshold levels was within normal limits.  In addition, there was no impairment of speech discrimination during the October 2005 VA medical examination.  Despite the July 1982 audiological test results, the objective medical evidence simply does not show any chronic left ear hearing loss disability.

All competent post active duty service medical records document that the Veteran's left ear hearing at all relevant puretone threshold levels was within normal limits for VA purposes.  In addition, there were no speech recognition scores that were less than 100 percent for the Veteran's left ear.  Therefore, the Board finds that there is no valid claim, since the Veteran does not have a present left ear hearing loss disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

After thorough review of the evidence currently of record, the Board finds that the competent and credible evidence of record establishes that there is no chronic left ear hearing loss disability.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection is not warranted, as the overwhelming weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the Veteran's left ear hearing acuity decrease in the future so as to meet the criteria under 38 C.F.R. § 3.385, he may always request that his claim be reopened.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.

Entitlement to service connection for left ear hearing loss disability is not warranted.  To this extent, the appeal is denied.


REMAND

Initially, the Board notes that during the pendency of this appeal, the United States Court of Appeals for Veterans Claims issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.  Since the Board is remanding this case for other matters, it is appropriate for the RO to provide additional VCAA notice to comply with Dingess/Hartman.

Low Back Disability and Right Side Radiculopathy

With regard to the Veteran's claim of entitlement to service connection for low back disability and right side radiculopathy, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the Board notes that the evidence includes two conflicting medical nexus opinions.  VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).

The Board notes that the Veteran was afforded a VA medical examination for his claimed low back disability and radiculopathy in January 2006.  The examiner diagnosed the Veteran with degenerative disease facet joints L2-3, L3-4, and L4-5, as well as large central herniated nucleous pulposus with inferiorly extruded fragment L4-5 (symptomatic with right sided radiculopathy on movement).  The examiner opined that the Veteran's chronic low back diagnoses were not caused by or a result of the in-service diagnostic spinal tap, given that the Veteran's post tap procedure headache resolved and he resumed duties until his discharge from active duty service.  The examiner's rationale was also that a 1981 neurological examination including right lower extremity EMG studies for complaint of low back pain involving right attributed to spinal tap was normal.  Also, the September 1982 discharge examination showed that the Veteran's extremities and spine were normal, and his neurological examination was normal.  The examiner noted that the Veteran had a post-service lifting injury in 1997, and his civilian job as a machinist involved routine heavy lifting tasks with mechanical stress to his back.

In support of his claim, the Veteran submitted a private medical letter, dated in February 2011.  The physician noted that service treatment records document that the Veteran first reported low back pain in October 1980 after being injected in the lumbar region with dye for a CT scan.  The physician noted multiple in-service medical records documenting treatment for complaints of low back pain.  The physician stated that the Veteran had continued to have chronic intermittent low back pain since October 1980, which was helped somewhat by chiropractic treatment and an inversion table.  The physician noted that the Veteran did have a work injury 15 years ago, but stated that it was a flare up of the original 1980 injury.  After review of the evidence, the physician opined that there appeared to be sufficient evidence that the Veteran's lower back disability was related to his service, given that the initial injury occurred during active duty service and the Veteran has had continued intermittent pain since then.

In view of the conflicting evidence and opinions, and in order to afford the Veteran every consideration with his appeal, the Board believes that scheduling another VA examination for his claimed low back disability and right side radiculopathy is appropriate in this case.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Therefore, the Board finds that obtaining an additional medical opinion would be beneficial in order to determine whether the Veteran's claimed low back disability and right side radiculopathy are related to his active duty service.

Right Ear Hearing Loss

With regard to the Veteran's claim of entitlement to service connection for right ear hearing loss disability, the Veteran contends that this disability is related to his active duty service or, in the alternative, contends his service aggravated this pre-existing condition.

In October 2005, a VA examination was administered in connection with the Veteran's right ear hearing loss claim.  The examiner diagnosed the Veteran with profound right ear sensorineural hearing loss.  The examiner concluded that the Veteran's right ear hearing loss was pre-existing and, therefore, not caused by or a result of his military noise exposure.  However, the Board finds that the October 2005 VA opinion is inadequate, given that the examiner did not discuss whether the Veteran's pre-existing right ear hearing loss disability was aggravated by his active duty service.

The Board notes that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Therefore, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to determine whether the pre-existing right ear hearing loss disability was aggravated by his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Given the circumstances, the Board believes that further action at the AMC/RO level is necessary.

Left Knee Disability

With regard to the Veteran's claim of entitlement to service connection for left knee disability, the Board notes that the Veteran has not been afforded a VA medical examination to specifically assess the nature and etiology of this claimed disability.  In this regard, VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.

The Board notes that service medical records document that the Veteran was treated for a left knee injury in December 1980.

In support of his claim, the Veteran submitted a private medical letter, dated in February 2011.  The physician stated that the Veteran continued to have left knee pain since his in-service injury, and subsequently had left knee surgery, which showed loss of cartilage in January 2005.  After review of the evidence, the physician opined that there appeared to be sufficient evidence that the Veteran's left knee disability was related to his service, given that the initial injury occurred during active duty service and the Veteran has had continued intermittent pain since then.  Under these circumstances, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, further action to obtain clear medical opinions is necessary to allow for informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice in compliance with the Court's guidance in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed low back disability and right side radiculopathy.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current right side radiculopathy is associated with a current low back disability?

c)  If not, is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed right side radiculopathy was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed right ear hearing loss disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that there was an increase in severity of the pre-existing right ear hearing loss disability beyond the natural progression of that pre-existing disability during the Veteran's active duty service?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed left knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left knee disability was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


